PER CURIAM.
This application is directed to a decision by the court of appeal annulling and setting aside a judgment by the trial court ordering Ochsner Foundation Hospital and Dr. Jay P. Goldsmith to pay attorney’s fees and Ochsner Foundation Hospital to additionally pay the cost of the deposition of one Nurse Patricia Haasis. The basis for the ruling by the court of appeal was that neither Ochsner nor Dr. Goldsmith had ever been a party to the proceedings.
Although it is true that neither Ochsner nor Dr. Goldsmith were parties to the suit, as “deponents” they may properly be liable to pay reasonable expenses incurred in obtaining an order compelling discovery, including attorney’s fees, “unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.” C.C.P. art. 1469(4) as *163amended by Acts 1976, No. 574. We do not find that the trial court abused its discretion by ordering payment of expenses in this case.
Accordingly, the judgment of the court of appeal is reversed insofar as it set aside the award of attorney’s fees and deposition costs; the judgment of the trial court is reinstated; and the case is remanded. The costs of this review are assessed to respondents Dr. Jay P. Goldsmith and Ochsner Foundation Hospital.